Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about June 12, 2012, which, upon appellant’s admission that he committed an act that, if committed by an adult, would constitute the crime of robbery in the second degree, adjudicated him a juvenile delinquent, and placed him with the Office of Child and Family Services for a period of 18 months, unanimously affirmed, without costs.
The placement, which constituted the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection, was a proper exercise of the court’s discretion (see Matter of Katherine W., 62 NY2d 947 *405[1984]). The disposition was justified by the seriousness of appellant’s current offense, as well as his prior and subsequent offenses. In addition, appellant was noncompliant with treatment, and his academic performance, attendance and behavior at school were very poor. Concur — Gonzalez, EJ., Mazzarelli, Renwick, Richter and Gische, JJ.